894 N.E.2d 763 (2008)
PEOPLE State of Illinois, respondent,
v.
Christopher W. MARTIN, petitioner.
No. 106892.
Supreme Court of Illinois.
September 24, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Martin, case No. 1-08-1486 (06/19/08), denying petitioner's motion to file a late notice of appeal. The appellate court is further directed to order its clerk to transmit the notice of appeal to the trial court for filing, and to docket the appeal for further proceedings.